Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
                    This Executive Employment Agreement (“Agreement”), dated for
reference purposes only as of the 16th day of April, 2008, is entered into by
and between Dana Holding Corporation, a Delaware corporation, with its principal
executive office at 4500 Dorr Street, Toledo, Ohio (the “Company”), and John M.
Devine, an individual, residing in California (“Executive”).
                    The Company wishes to employ Executive as Executive Chairman
of the Board of Directors of the Company effective as of February 4, 2008 (the
“Effective Date”), and Executive is willing to serve in such capacity under the
terms of this Agreement. Therefore, in consideration of the promises and
respective covenants and agreements of the parties herein contained, and
intending to be legally bound, the parties hereto agree as follows:

1.   Employment. The Company and Executive hereby agree that Executive will be
employed by the Company on the terms set forth in this Agreement.   2.   Term.
The employment of Executive by the Company under this Agreement commenced on the
Effective Date and shall continue in effect for an initial one (1) year period
(the “Term”), unless earlier terminated as set forth in Section 6 of this
Agreement. The Term may be renewed for additional one-year periods upon mutual
agreement of the parties.   3.   Position and Duties. Executive shall serve as
Executive Chairman of the Board of Directors of the Company and shall have such
responsibilities and authority commensurate with such position as may from time
to time be assigned to Executive by the Board of Directors of the Company.
Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company.   4.   Directorship Agreement. Executive
shall serve as a Director for the Company while acting as Executive Chairman of
the Board of Directors.   5.   Compensation and Related Matters.

  5.1   Salary. The Company shall pay to Executive a salary of U.S. $1,000,000
per year (the “Base Salary”), which rate may be increased from time to time in
accordance with normal business practices of the Company. The Base Salary shall
be payable by the Company in accordance with the normal payroll practices of the
Company then in effect.     5.2   Bonus. Executive will be eligible for an
annual bonus with a target of 150% of the Base Salary. Executive’s eligibility
for the bonus and the amount thereof will be based on the achievement of
performance measures to be set by the Board of Directors. If the Company
terminates Executive’s employment without Cause or if Executive terminates for
Good Reason during the Term, Executive will be entitled to payment of the entire
annual bonus compensation applicable for such Term (whether or not the
applicable performance measures are achieved). If the Company terminates
Executive’s employment for Cause during the Term, Executive will not be entitled
to payment of any portion of the annual bonus compensation for such Term. If
Executive’s

 



--------------------------------------------------------------------------------



 



      employment terminates for any other reason during the Term, Executive will
at a minimum be entitled to payment of the annual bonus compensation pro rated
to the effective date of the termination.     5.3   Stock Options. The Company
has awarded Executive, as of February 4, 2008, a stock option under the
Company’s 2008 Omnibus Incentive Plan (the “2008 Plan”) to purchase up to
800,000 shares of the Company’s Common Stock (the “Option Shares”) at an
exercise price of $12.75 per share, which is the closing stock price of shares
of the Company’s Common Stock as of the date of the award. The grant of the
Option Shares has been documented in the Nonqualified Stock Option Agreement
attached to this Agreement as Exhibit A. As set forth in the Nonqualified Stock
Option Agreement, one-third of the Option Shares shall vest and become
exercisable by Executive on each of August 4, 2008, August 4, 2009, and
August 4, 2010; provided, however, that if Executive dies or becomes disabled,
or in the event of a Change in Control, any unvested Option Shares shall
immediately vest and become exercisable. For purposes of this Agreement and the
Nonqualified Stock Option Agreement, “Change in Control” shall have the meaning
provided in the 2008 Plan. The terms of this Agreement will supercede and take
precedence over any terms of the Nonqualified Stock Option Agreement to the
extent the terms of the Nonqualified Stock Option Agreement are contradictory or
inconsistent with the terms of this Agreement.     5.4   Additional Payments.

  5.4.1   To the extent any compensation received under the Nonqualified Stock
Option Agreement or under this Agreement would be subject to the tax imposed by
Section 4999 of the Code (the “Excise Tax”), the Company will pay Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive shall be equal to the compensation Executive would have received had
there been no Excise Tax imposed.     5.4.2   Upon any payment to Executive in
connection with a Change in Control or a termination of this Agreement, the
Company shall, at the Company’s expense, cause an independent public accounting
firm mutually agreeable to the Company and Executive to determine whether the
payment would be subject to any Excise Tax and if so, the amount of the Gross-Up
Payment. Such accounting firm shall provide detailed supporting calculations to
both the Company and Executive within 15 business days after receiving notice
that such payments have been made (or at such earlier time as requested by the
Company). If the accounting firm determines that no Excise Tax is payable by
Executive, the accounting firm shall provide Executive with a written opinion
that the failure to report an excise tax on Executive’s applicable federal
income tax return would not result in the imposition of any penalty. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account in calculating the Gross-Up Payment, Executive shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction.
In the event that the Excise Tax is determined to exceed the amount taken into

2



--------------------------------------------------------------------------------



 



      account (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional gross-up payment to Executive in respect of such excess
(plus any penalty, interest or Excise Tax payable with respect to such excess)
at the time that the amount of such excess is finally determined, such that
Executive retains the same amount of compensation and benefits Executive would
have received had there been no Excise Tax imposed.     5.4.3   The Company
shall pay the Gross-Up Payment not later than the fifth day following the date
of termination of this Agreement (or if there is no termination, the fifth day
following the date of the Change in Control); provided, however, that if the
amount of the Gross-Up Payment cannot be finally determined on or before such
day, the Company shall pay Executive on such day an estimate determined in good
faith by the Company of the minimum amount of such payment and shall pay the
remainder of such payment as soon as the amount thereof can be determined but in
no event later than the thirtieth day after the date of termination (or the date
of the Change in Control, as the case may be).

  5.5   Temporary Living Expenses; Travel Expenses. For a period of one (1) year
commencing on the Effective Date, the Company shall provide Executive with full
access to the Company’s guest housing and shall also reimburse Executive for
Executive’s reasonable temporary living expenses in or around Toledo, Ohio.
Further, the Executive will be reimbursed for reasonable temporary commuting
expenses from his resident in California, including use of private aircraft up
to 30 roundtrips in accordance with accepted procedures and disclosures. To the
extent any benefits received by Executive under this Section 5.5 is imputed as
taxable income to Executive, the Company will pay Executive an additional amount
to alleviate all tax burdens associated with these benefits, including the tax
associated with such additional amounts.     5.6   Vacation. In addition to
legal holidays observed by the Company, Executive shall be entitled to twenty
(20) days of paid vacation per year, which vacation days shall accrue and be
useable by Executive in accordance with the Company’s standard vacation
policies. Upon termination of employment, the Company will promptly pay
Executive any unused vacation days.     5.7   Expenses. During the term of
Executive’s employment hereunder, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive in performing
services hereunder, including all expenses of travel and living expenses while
away from home on business or at the request or and in the service of the
Company, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures as reasonably established by the
Company.     5.8   Other Benefits. The Company shall keep in full force and
effect, and Executive shall be entitled to participate in all of the Company’s
benefit plans or arrangements generally applicable to senior executives,
including (without limitation) life and

3



--------------------------------------------------------------------------------



 



      disability insurance, bonus pools, stock options and stock ownership
programs. Notwithstanding the foregoing, Executive will not participate in the
Company’s health care benefit plans. The Company shall not make any changes in
such plans and arrangements which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Company and does not result in a
proportionately greater reduction in the rights of or benefits to Executive as
compared with any other executives of the Company.

6.   Termination

  6.1   Termination Without Cause. Either party may terminate this Agreement
without Cause by giving to the other party thirty (30) days written notice.    
6.2   Termination Upon Death or Disability. Executive’s employment hereunder
shall terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of six consecutive months,
and within thirty (30) days after written notice of termination is given (which
may occur before or after the end of such six-month period), Executive shall not
have returned to the performance of his duties hereunder on a full-time basis,
the Company may terminate Executive’s employment hereunder.     6.3  
Termination by the Company For Cause. The Company may terminate this Agreement
for “Cause” at any time. For purposes of this Agreement “Cause” shall mean and
include: (i) a material misappropriation of any monies or assets or properties
of the Company; (ii) a material breach by Executive of the terms of this
Agreement that has not been cured within thirty (30) days after written notice
to Executive of the breach, which notice shall specify the breach and the nature
of conduct necessary to cure such breach; (iii) the conviction of, or plea of
guilty or nolo contendere, by Executive to a felony or to any criminal offense
involving Executive’s moral turpitude; or (iv) willful misconduct of Executive
in connection with the material duties required by this Agreement.     6.4  
Termination by Executive For Good Reason. Executive may terminate this Agreement
for “Good Reason” at any time. Good Reason shall include (a) any material
adverse change by the Company in Executive’s title, position, authority or
reporting relationships with the Company; (b) the Company’s requirement that
Executive relocate to a location in excess of fifty (50) miles from the
Company’s current office location or from any future office location acceptable
to Executive; or (c) any material breach by the Company of this Agreement which
is not cured within thirty (30) days of written notice thereof by Executive to
the Company, which notice shall specify the breach and the nature of conduct
necessary to cure such breach.     6.5   Severance Pay. If the Company
terminates this Agreement without Cause under Section 6.1 or if Executive
terminates this Agreement for Good Reason under Section 6.4 or if there is a
Change in Control, Company shall pay Executive (i) for the remainder of the Term
continuation of the Base Salary (in accordance with the normal

4



--------------------------------------------------------------------------------



 



      payroll practices of the Company with respect to Base Salary), and
(ii) the annual bonus payment as provided in Section 5.2. Severance pay shall be
due and payable regardless of whether or not Executive becomes employed during
the remainder of the Term.     6.6   Return of Company Property Following
Termination. Upon termination for whatever reason, Executive shall return all
books, documents, papers, materials and any other property, including any
Company vehicles (including the documentation pertaining thereto) which relates
to the business of the Company (or any subsidiary, affiliated, or holding
companies) which may be in Executive’s possession or under Executive’s power or
control.

7.   Confidentiality. Executive covenants and agrees that he shall not, at any
time during or following the term of his employment hereunder, directly or
indirectly divulge or disclose, to any person not employed by the Company or not
engaged to render services to the Company, except as reasonably appropriate to
discharge Executive’s responsibilities under this Agreement, any confidential
information of the Company which has been obtained by or disclosed to him as a
result of his employment by the Company, including without limitation,
information relating to the finances, strategy, organization, operations,
inventions, processes, formulae, plans, devices, compilations of information,
methods of distribution, customers, suppliers, client relationships, marketing
strategies or other trade secrets of the Company; provided, however, that this
provision shall not preclude Executive from use or disclosure of information
known generally to the public or of information not considered confidential by
persons engaged in the business conducted by the Company or from disclosure
required by law or court order, if, in the case of such required disclosure,
Executive has given the Company reasonable prior notice in order to permit the
Company to take steps to protect the information from public disclosure. In the
event of a breach or threatened breach by Executive of any of the provisions of
this paragraph, the Company, in addition to and not limitation of any rights,
remedies or damages available to the Company at law or in equity, shall be
entitled to a permanent injunction in order to prevent or to restrain any such
breach by Executive, or by Executive’s partners, agents, representatives,
servants, employers, Executive and/or any and all persons directly or indirectly
acting for or with him.   8.   Reasonable Cooperation. The executive agrees to
make himself reasonably available to, and to cooperate with the Company and its
attorney concerning any pending and future investigations or litigation matters
arising out of or relating to his employment with the Company or other matters
concerning the Company about which the Executive had or has knowledge or
involvement. Cooperation for purposes of this provision will include but not be
limited to i) making himself reasonably available for interviews and discussion
with the Company’s counsel as well as depositions and testimony, ii) assisting
the Company in the presentation of its position in an investigation or
administrative proceeding and cooperating fully in the development and
presentation of such defense or position.   9.   Indemnification; Insurance. To
the fullest extent permitted by the Company’s charter documents and applicable
law, the Company agrees to defend and indemnify Executive and hold Executive
harmless against any liability that Executive incur within the scope of his
service as an officer and director of the Company. The Company further agrees to
use commercially reasonable efforts to purchase and maintain adequate Directors’
and Officers’

5



--------------------------------------------------------------------------------



 



    liability insurance. The terms applicable to the Company’s indemnification
and insurance obligations are more fully set forth in the Director and Officer
Indemnification Agreement between the Company and Executive entered as of the
Effective Date of this Agreement and attached to this Agreement as Exhibit 2.  
10.   Change in Control Agreements. The Company shall include Executive in any
future change in control agreements applicable to any other executive officer or
director of the Company.   11.   Notice. For the purposes of this Agreement,
notices, demands and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by registered mail, return receipt
requested, postage prepaid, addressed as set forth above, or to such other
address as any party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.   12.   Miscellaneous.

  12.1   The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.     12.2  
Sections 5.2, 5.4, 6.5, 7, and 8 of this Agreement shall remain in full force
and effect and shall survive the termination of this Agreement.     12.3   In
any action undertaken to enforce the terms of this Agreement, the prevailing
party shall be reimbursed by the non-prevailing party for such prevailing
party’s reasonable attorneys’ fees and expenses, including the costs of
enforcing a judgment.     12.4   It is the intent of the parties that this
Agreement be administered so as to comply with Section 409A of the Internal
Revenue code and all applicable regulations. The parties intend that any payment
due hereunder shall be delayed as deemed reasonably necessary by counsel for the
Company in order to avoid 409A penalties.

13.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

                    IN WITNESS WHEREOF, the parties have executed this Agreement
on the date first above written.

                  Dana Holding Corporation            
 
               
By:
  /s/ Robert H. Marcin       /s/ John M. Devine    
 
               
 
  Name: Robert H. Marcin       John M. Devine    
 
               
 
  Title: Chief Administrative Officer            

6